                 Case 1:19-cv-08217-DLC Document 69
                                                 68 Filed 03/19/21 Page 1 of 1


Therese M. Doherty                                                                                  Chrysler Center
212 692 6722                                                                                      666 Third Avenue
tdoherty@mintz.com                                                                                   New York, NY
mintz.com                                                                                             212 935 3000
                                                                                                  212 983 3115 fax




                                                    March 19, 2021
    VIA ECF

    The Honorable Denise L. Cote
    Daniel Patrick Moynihan
    United States Courthouse
    500 Pearl Street
    New York, New York 10007-1312

               Re:     Fleisig, et ano v. E D & F Man Capital Markets, Inc., No. 19cv08217 (DLC)

    Dear Judge Cote:

         We are counsel to Defendant and Counterclaim Plaintiff E D & F Man Capital Markets Inc.
    ("MCM") in the above-referenced matter.

           Plaintiffs Jonathan Fleisig and Condor Alpha Asset Management and MCM hereby jointly
    move this Court for an adjournment of the date upon which the Joint Pretrial Order must be filed
    pursuant to the Pretrial Scheduling Order, dated July 2, 2020 (ECF No. 63).

            The Parties respectfully request that the Court extend the due date for filing the Joint Pretrial
    Order from March 29, 2021, to and including April 16, 2021. None of the parties has previously
    requested an extension of time of any of the dates set forth in the Pretrial Scheduling Order. All parties
    consent to and join in this request.

               Thank you for Your consideration.

                                                    Respectfully,


                                                    /s/ Therese M. Doherty
                                                    Therese M. Doherty

    cc:        Kevin Conway, Esq.                    Granted. There shall be no further
                                                     adjournments.
                                                     Dated: March 19, 2021




109809726v.2
